Citation Nr: 1022354	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  04-26 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 7, 2002 
for the award of a 100 percent schedular rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to 
February 1986.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2008 Order of the U.S. Court of Appeals 
for Veterans Claims (Court).

In a May 2007 decision, the Board granted the claim for 
entitlement to an effective date earlier than September 12, 
2002 for the award of a 100 percent schedular rating for 
schizophrenia.  In pertinent part, the Board assigned an 
effective date of June 7, 2002, but declined to assign a date 
earlier than that.  The Veteran appealed the Board's decision 
to the Court.  In a June 2008 Joint Motion for Remand, which 
will be discussed in more detail below, the Court was asked 
to enter an order vacating the May 2007 Board decision that 
denied the Veteran entitlement to an effective date earlier 
than June 7, 2002 for the award of a 100 percent schedular 
rating for schizophrenia and to remand the appeal to the 
Board so that the Board could provide adequate reasons and 
bases for its decision.  

In July 2008, the Court issued an Order that remanded that 
part of the Board's decision that denied entitlement to an 
effective date earlier than June 7, 2002 for the award of a 
100 percent schedular rating for schizophrenia for compliance 
with the instructions in the Joint Motion.  As such, the 
Board has styled the issue as reflected in the title page.  

Prior to filing his appeal with the Court, the Veteran 
presented testimony at a hearing before a Decision Review 
Officer (DRO) at the RO in January 2006 and at a personal 
hearing before the undersigned Veterans Law Judge in March 
2006.  A transcript of both hearings is of record.  





FINDINGS OF FACT

1.  The Veteran did not appeal a November 1997 rating 
decision in which the RO denied a rating in excess of 30 
percent for schizophrenia. 

2.  The Veteran's claim for an increased rating was received 
on September 12, 2002.  

3.  There is no informal claim that meets the requirements of 
38 C.F.R. § 3.155 received between the November 1997 rating 
decision and the September 2002 receipt of claim.  

4.  It is factually ascertainable that the Veteran's 
schizophrenia increased in severity, more closely 
approximating total occupational and social impairment, in 
the one year prior to receipt of the September 12, 2002 
claim.

5.  No informal claim that meets the requirements of 
38 C.F.R. § 3.157(b)(1) and dated between November 1997 and 
September 12, 2001 supports a finding of total occupational 
impairment so as to meet the criteria for a 100 percent 
schedular evaluation.  


CONCLUSION OF LAW

The criteria for an effective date of September 12, 2001, but 
no earlier, for the award of a 100 percent schedular rating 
for schizophrenia have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to the effective date of an award of increased 
compensation is that the effective date of the award "shall 
not be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to the rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates 
that a factually ascertainable increase in disability 
occurred within the one-year period preceding the date of 
receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase, or date entitlement arose.  38 U.S.C.A. 5110(b)(2); 
Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  An informal claim 
may be any communication or action indicating an intent to 
apply for one or more benefits under VA law.  See Thomas v. 
Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 
3.1(p), 3.155(a) (2009).  An informal claim must be written, 
see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and 
it must identify the benefit being sought.  Brannon v. West, 
12 Vet. App. 32, 34-5 (1998).  




Where, as in this case, a formal claim has already been 
allowed, certain submissions will be accepted as an informal 
claim.  In addition to the criteria outlined in 38 C.F.R. 
§ 3.155 and pertinent to this case, 38 C.F.R. § 3.157(b)(1) 
provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits.  

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim; the Board must 
then look at all other evidence in the record within the one-
year period preceding the date on which the claim for 
increased compensation was received to determine the earliest 
date a factually ascertainable increase in disability 
occurred.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 
3.400(o)(2), 3.155(a) (2009).  The United States Court of 
Appeals for the Federal Circuit has emphasized that VA has a 
duty to fully and sympathetically develop a Veteran's claim 
to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998).  This duty requires VA to "determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations," Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), and extends to giving a 
sympathetic reading to all pro se pleadings of record.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

Service connection was originally granted for paranoid state, 
type unknown, with a 30 percent evaluation effective February 
5, 1986.  See July 1986 rating decision.  The Veteran was 
notified of this decision in an August 1986 letter but he did 
not initiate an appeal and this decision became final.  38 
U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1986).  He also did not appeal rating decisions issued in 
April 1988, December 1990 and November 1997, which all 
continued the 30 percent evaluation assigned for 
schizophrenia and which also became final.  38 U.S.C.A. 
§ 4005(c) (1982) (1988); 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1987) (1990) (1997); 
38 C.F.R. §§ 20.302, 20.1103 (1997).  

The Veteran thereafter filed a claim for increased rating 
that was received by the RO on September 12, 2002.  See VA 
Form 21-4138.  The RO determined that the Veteran was 
entitled to a 100 percent evaluation for schizophrenia and 
assigned an effective date of September 12, 2002, the date on 
which his claim was received.  See November 2002 rating 
decision.  The Veteran noted his disagreement with the 
effective date assigned and subsequently filed a substantive 
appeal.  See September 2003 notice of disagreement (NOD); 
July 2004 VA Form 9.  

According to his statements and testimony of record, the 
Veteran essentially contends that he is entitled to a 100 
percent schedular rating for schizophrenia going back to the 
date on which he was discharged from service since the 
symptomatology associated with this disability has remained 
essentially the same since then, and may actually have been 
worse for the time period prior to receiving his 100 percent 
schedular rating.  He reports requiring constant medication 
to control his auditory hallucinations.  The Veteran also 
reported having had numerous low-paying jobs since his 
discharge from service, but never having engaged in 
substantially gainful employment.  He believes he should not 
have been working at any point in time.  Alternatively, the 
Veteran has requested review of his clinical records to 
determine whether an informal claim for an increased rating 
may be permissible.  The Veteran has further argued that, due 
to his schizophrenia, he did not understand his VA benefits 
and appellate rights.

On appeal, the Board determined that the Veteran was entitled 
to an effective date earlier than September 12, 2002.  In 
that regard, it assigned an effective date of June 7, 2002.  
See May 2007 Board decision.  As noted above, the Veteran 
appealed the Board's decision to the Court and the Court 
issued an Order in July 2008 that remanded the claim back to 
the Board for compliance with the instructions in the Joint 
Motion for Remand.  

In pertinent part, the June 2008 Joint Motion indicated that 
the Board needed to provide adequate reasons and bases in 
addressing whether the Veteran's records dated from November 
1997 to June 2002 reveal that he had total occupational and 



social impairment such that the 100 percent rating should 
have been established prior to June 7, 2002.  The Joint 
Motion also indicated that the Board should address whether 
the Veteran's sporadic employment, frequent homelessness, and 
substantial change in Global Assessment and Functioning (GAF) 
score, as noted in VA medical records dated from November 
1997 to June 2002, indicate occupational and social 
impairment.  Lastly, the Joint Motion indicated that the 
Board needed to address a discrepancy in its findings that 
the November 1997 to June 2002 treatment records demonstrate 
that the Veteran was employed during this period, thus 
outweighing the opinion provided by the October 2002 VA 
examiner, and to weigh the probative value of these records 
and the October 2002 VA examination.  See also January 2010 
letter from Veteran's counsel.  

The Board notes that the Joint Motion specifically points to 
the following records dated between November 1997 and June 
2002 as indicative of the Veteran's difficulties in obtaining 
and maintaining employment and that he was often homeless 
during this period of time: an October 1998 VA outpatient 
record; a May 1999 VA medical record; an August 2000 VA 
psychiatry note; an October 2000 progress note; a November 
2002 progress note; a January 2001 VA outpatient record; and 
a January 2002 VA mental health note.  The Joint Motion also 
specifically noted two records dated after June 2002, namely 
an October 2002 VA examination report and a January 2003 
private psychological evaluation.  

Based on the procedural history as discussed above, the date 
of the Veteran's claim for an increased evaluation for 
service-connected schizophrenia is September 12, 2002.  In 
light of the foregoing, and based on the regulations 
governing the assignment of effective dates, the earliest 
effective date the Veteran could be granted in this case is 
September 12, 2001, if it were factually ascertainable that 
an increase in disability had occurred within the year prior 
to the date on which his claim was filed (between September 
12, 2001 and September 12, 2002).  See 38 C.F.R. § 
3.400(o)(2); Harper, 10 Vet. App. at 126.  As noted above, 
the Board previously determined that it was factually 
ascertainable that an increase in the Veteran's disability 
occurred on June 7, 2002.  The claim has been returned to the 
Board, however, to provide more adequate reasons and bases 
for why the Veteran is not entitled to an effective date 
earlier than June 7, 2002.  

Pursuant to the General Rating Formula for Mental Disorders, 
a 30 percent evaluation is warranted for schizophrenia and 
other psychotic disorders where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Codes 9201-9211 (2009).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.  




Lastly, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to symptoms 
such as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The medical evidence of record dated between November 1997 
and June 7, 2002 and pertinent to this claim consists of VA 
clinical records, which reflect the Veteran's treatment for 
paranoid type schizophrenia.  

In November 1997, the Veteran reported that he was behind in 
school because of all his troubles, but hoped to catch up.  
His mood had improved and he was sleeping better, but he 
still heard voices and had feelings of paranoia.  The Veteran 
denied suicidal and homicidal ideation.  

In February 1998, he had a GAF score of 70 and it was 
reported that he had a work study position at a library.  In 
July 1998, it was reported that the Veteran had been out of 
school since May and had started working at Arby's and would 
soon be starting to work at a Wendy's as well.  He continued 
to complain of poor sleep but auditory hallucinations were 
not as frequent as the past few months.  He denied suicidal 
or homicidal ideation and planned to go to school part time, 
but probably not until the following year.  A GAF score of 65 
was assigned.  In May 1999, a GAF score of 60 was assigned.  

On June 14, 2000, the Veteran presented to the Salem VAMC 
requesting to restart his medications.  He reported that he 
had spent one year in jail for failing to pay child support 
and had only been given two-days worth of medications upon 
his release.  He reported his symptoms as depression and 
hearing voices.

A July 22, 2000 clinical record from the Seattle, Washington 
VAMC noted that the Veteran had presented requesting a refill 
of medications.  He indicated that he had moved to Seattle 
due to a desire to get away from the "social rejection" he 
faced in Virginia and a preference for a rainy location close 
to the mountains.  The Veteran reported that he had 
alternately been living at a mission or in his car since his 
arrival.  He further reported that he had worked for 
approximately one week on a fishing boat to Alaska, and was 
planning on starting a job at a pizza place.  He reported 
that he was doing better now than he had in a long time and 
never thought he could "do this good."  He had been 
released from jail on June 11, 2000, where he spent one year.  
He primarily reported auditory hallucinations (AH) of 
derogatory messages two times per day.  Mental status 
examination showed that he was cooperative, his grooming was 
fair, and he was fairly well engaged and pleasant.  He was 
alert and oriented times three and his speech was benign.  
His mood was good and his affect was minimally constricted 
and euthymic.  His thought process was linear and coherent.  
He denied any suicidal or homicidal ideation.  The clinician 
stated that the Veteran's schizophrenia was currently well 
controlled on intermittent regimen of Stelazine, Cogentin, 
and Zoloft.  The Veteran stated that he was currently 
satisfied with his current living arrangements at the Mission 
and in his car, when he missed the deadline.

An August 18, 2000 addendum indicates that the Veteran was 
working from 5 p.m. until 1 a.m.  He stated that he was doing 
well on his medication.  He was still residing at the Mission 
and some nights he slept in his car.  He was a bit guarded 
and skeptical, and his mood was somber.

An August 28, 2000 mental health clinic evaluation included 
the Veteran's report of occasional auditory hallucinations 
that were of less frequency, duration and intensity as they 
were when he was in prison.  He stated that his mood was 
better and he was not as hostile or irritable as before.  He 
had some difficulty with initiating and maintaining sleep.  
The Veteran's mood was good, he did not feel hopeless, 
helpless, or worthless, he had interest in daily living, and 
was motivated and had a good appetite.  Mental status 
examination showed that the Veteran was alert and oriented 
times three and cooperative.  It was significant for the 
Veteran's report of occasionally hearing voices, of a non-
command and conversational nature, that came during periods 
of increased stress.  His speech was of a regular rate and 
rhythm.  Mood was good and affect was euthymic.  The 
Veteran's thought process was linear, logical, and future 
oriented.  He denied suicidal or homicidal ideation.  Insight 
and judgment were fair.  The clinician diagnosed psychotic 
disorder, not otherwise specified, rule out schizophrenia, 
and assigned a GAF score of 45.

Thereafter, the Veteran's VA clinical records note that he 
had been living in a car or a shelter.  He sought counseling 
on housing assistance in an attempt to function independently 
of resources for the psychiatrically impaired.  On September 
18, 2000, he reported that he was presently working as a 
pizza delivery man and was frustrated at his job such that he 
was looking for a new one and might be hired at a radio 
store.  He stated that his sleep had improved and his mood 
was fairly good.  He felt that his medication was helping his 
anger and he did not blow up as quickly as he used to.  He 
continued to have complaints of mild auditory hallucinations.  
He was not suicidal or homicidal.  

On October 16, 2000, the Veteran stated that over the last 
month he had been doing relatively well and had recently been 
involved in a new relationship with a woman.  He stated that 
he had been doing well with no major aggressive outbursts, 
but that he still had occasional auditory hallucinations.  He 
denied suicidal or homicidal ideation.  He reported quitting 
his job as a pizza delivery man due to becoming "stressed 
out," but indicated that he had a pending job at a radio 
store and was just waiting for the paperwork to be completed.  
Otherwise, he felt as if his life was pretty good.  

On December 11, 2000, the Veteran reported working two 
separate jobs; one in the music department of a book store 
and the other as a cook for a burger place.  He complained of 
increased sedation, auditory hallucinations and distraction 
with a medication switch from Stelazine to Olanzepine, but 
stated that things were going well and that he was living 
with his girlfriend.  He had not been experiencing any 
increased explosive anger but because of the auditory 
hallucinations he felt more distracted.  He did not feel 
hopeless or helpless and had no suicidal or homicidal 
ideation.

Later that month on December 18, the Veteran noted feeling 
calmer with reduced frequency and intensity of auditory 
hallucinations since restarting Stelazine.  He stated that, 
overall, things were going well with his relationship and his 
employment.  He stated that he had applied for a job with a 
phone company and it looked like he would get it.  

On January 8, 2001, the Veteran again reported that he had 
been doing well.  He stated that his medication really helped 
him, especially with keeping his anger under control and 
reducing the voices.  He said that work and his relationship 
were going well.  He did not get the job with the phone 
company but stated that he was able to cope with this and 
continued to apply for various other employment 
opportunities.  




A February 5, 2001 VA clinical record noted that the Veteran 
had been doing fairly well with no real change in his 
psychiatric symptoms.  He denied auditory hallucinations or 
explosive type behavior.  He also stated that his mood was 
pretty good and he did not have any depressive symptoms.  He 
was planning to take some computer courses at a college.  He 
felt that his relationship with his girlfriend was going well 
and other than his lack of employment at the current time 
because his job at the bookstore ended, he was doing fairly 
well.  The examiner  provided a diagnosis of schizoaffective 
disorder, in remission.  

At the time of his next clinical visitation on May 14, 2001, 
the Veteran reported that he continued to have ups and downs 
in his life but was in a steady relationship and working.  He 
stated that his medications helped with his mood, sleep, and 
motivation, as well as keeping his anger and auditory 
hallucinations under control.  The issue of termination was 
discussed with the Veteran, and he indicated that he was 
appreciative of the care he had received at VA so far. 

On July 13, 2001, a clinician noted that the Veteran had a 
history of moderately bothersome chronic auditory 
hallucinations and mild fatigue, but otherwise minimal 
psychiatric symptoms.  His mood and concentration were good.  
It was reported at that time that he had been working nearly 
full time and was in a relationship.

In October 2001, the Veteran reported very mild auditory 
hallucinations, depressed mood, and feeling somewhat 
irritable.  In a January 2002 mental health note, it was 
reported that the Veteran continued to do reasonably well on 
Sertraline and Stelazine; had mild auditory hallucinations 
that were not bothersome to him; was mildly disorganized and 
suspicious, but had no delusions or gross psychotic process; 
was not troubled by his homelessness (sleeping in car, which 
he preferred to shelter); and had enough money for food.  A 
March 2002 ER/urgent care note revealed that the Veteran had 
injured his left wrist in a fight but reported his 
schizophrenia was fairly well controlled on current 
medications.




VA clinical records next show that on June 7, 2002, the 
Veteran reported marked stressors, including living in his 
car, losing his girlfriend and working delivering pizzas.  He 
presented as moderately disorganized with mild auditory 
hallucinations and moderate delusions.  The Veteran thought 
people were talking about him or paying attention to him and 
he made vague statements alluding to suicide, but denied 
specific plan or intent to harm himself.  He had not been 
taking his medications.  The examiner noted that the 
Veteran's schizophrenia appeared to be worse, probably due to 
medication noncompliance and stressors, and encouraged the 
Veteran to resume his medications.  The examiner also 
suggested hospitalization to the Veteran, but he was 
resistant to the idea.  The Veteran's medications were 
increased, but continued to worsen in August 2002.

On VA examination in October 2002, the Veteran reported that 
he had dropped out of college due to being "burned out," 
noting that he had become paranoid, depressed, poverty 
stricken, and hearing voices to the point he "couldn't take 
it anymore."  He had quite significant job instability having 
recently delivered pizzas that provided limited money.  His 
last job, three weeks prior, lasted two shifts in a security 
position.  It was noted that the Veteran's employment 
difficulties were due to his paranoia, emotional distance and 
detachment, and underlying psychotic problems.  He had been 
living in his car for approximately eight months or had been 
living at the William Booth Center.  The examiner reported 
that the Veteran continued to suffer from a quite significant 
psychotic process and remained on antipsychotic medication.  
In that regard, Navane had been increased to 30 mg, but the 
Veteran stated that he had decreased this back down to 20 mg 
since his head was hurting on the larger dosage.  The 
examiner also reported that the Veteran was seen in episodic 
psychiatric care at the Seattle VAMC on an every-two-month 
basis.  The Veteran was noted to have been living in his car 
when he was seen in August, but had subsequently moved into a 
shelter for homeless individuals.

The examiner indicated that the Veteran's psychotic 
difficulties clearly were first manifested during his time in 
the service subsequent to exposure to a homosexual incident, 
which resulted in decompensation of his functioning.  It was 
unclear to the examiner, however, whether the Veteran could 
have actually been hearing voices prior to this homosexual 
incident.

The examiner reported that the Veteran was a quiet, fairly 
unassuming man who had attempted to get further education on 
a number of occasions and episodically held employment.  His 
efforts, however, with regards to advancing himself 
educationally and staying with employment had not worked well 
for him due to his chronic severe psychotic difficulties.  
The Veteran's psychotic symptomatology had a severe negative 
impact on his occupational functioning and also his 
interpersonal functioning with others.  It was noted that he 
kept significant distance between himself and others, was 
wary, cautious, and suspicious, and had chronic ongoing 
problems with auditory hallucinations.  The examiner noted 
that it was unclear why the Veteran was said to have 
schizophrenia in partial remission during three prior 
evaluations since he had ongoing psychotic symptomatology 
(including acknowledging ongoing difficulties with auditory 
hallucinations) and his difficulty was clearly not in 
remission, though the examiner noted the Veteran may have had 
some lessening of his symptomatology with his neuroleptic 
medication.

The examiner noted that in looking at the Veteran, he clearly 
suffered from chronic mental illness, and it would appear 
likely that this would be fairly readily apparent to a 
potential employer.  The examiner reported that this had 
resulted in the Veteran getting some occasional low-end jobs, 
but he had trouble functioning satisfactorily and continuing 
to work.  For vocational purposes, the Veteran appeared to be 
unemployable in a competitive workplace, though he does get 
episodic low-paying jobs for brief periods of time.

An Axis I diagnosis of schizophrenia, chronic paranoid type, 
with the Veteran having ongoing psychotic symptomatology 
despite treatment with antipsychotic medication, was made.  
The examiner again noted that the Veteran appeared to be 
severely impaired with regards to his private and personal 
relationships, as well as in the occupational realm due to 
his ongoing psychotic difficulties.  The examiner reported 
that the Veteran had not been able to gain or sustain 
substantially competitive employment in an ongoing basis 
since his discharge from the service.  



It was also noted that the Veteran was emotionally fragile 
due to his ongoing psychotic thought processes, which 
resulted in him only being able to stay at low-paying 
positions for limited periods of time.  A GAF scale of 
approximately 30-35 was assigned.  The examiner noted that 
the Veteran had ongoing impairment in reality testing due to 
ongoing auditory hallucinations and that his major impairment 
was in work and interpersonal relationships.  The examiner 
also noted that the highest level of GAF scale rating in the 
past year was also likely in the 30-35 range.

At this juncture, the Board notes that GAF scores generally 
reflect an examiner's finding as to the Veteran's functioning 
score on that day and, like an examiner's assessment of the 
severity of a condition, are not dispositive.  Rather, the 
GAF score must be considered in light of the actual symptoms 
of the Veteran's disorder, which provide the primary basis 
for the rating assigned.  See 38 C.F.R. § 4.126(a) (2009).  

That being said, the Board finds that it is first factually 
ascertainable that the Veteran's schizophrenia met the 
criteria for a 100 percent schedular rating in the year prior 
to his September 12, 2002 claim for increased rating such 
that an effective date of September 12, 2001 is warranted.  
This finding is based on the October 2002 VA examiner's 
assessment that the Veteran's highest level of GAF scale 
rating in the past year was likely in the 30-35 range.  A GAF 
score of 30 represents behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, D.C., 
American Psychiatric Association (1994) (DSM-IV).  GAF scores 
between 31 and 40 represent some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  Id.  




In addition to reporting that the Veteran's highest GAF score 
in the year prior fell within the range of 30-35, the 
examiner also noted that the Veteran's major impairment was 
in work and interpersonal relationships.  These findings 
support the assignment of an effective date of September 12, 
2001 for the assignment of the 100 percent schedular rating 
for schizophrenia.  

The Board must still consider whether the Veteran is entitled 
to an effective date earlier than September 12, 2001 for the 
assignment of the 100 percent schedular rating for 
schizophrenia.  

The Board has carefully reviewed the evidence dated between 
the last final denial, namely the November 1997 rating 
decision that continued the 30 percent evaluation assigned 
for schizophrenia, and the September 12, 2001 effective date 
the Board is implementing in this decision.  Three statements 
were received by the Veteran during this time period, namely, 
an August 1999 VA Form 21-4138; a statement in support of 
claim received December 1999; and an undated statement in 
support of claim.  None of these statements indicate an 
intent to submit a claim for increased rating.  In fact, the 
Veteran does not even mention his service-connected 
schizophrenia in any of these correspondences.  As such, 
there is no informal claim that meets the requirements of 
38 C.F.R. § 3.155 prior to September 12, 2001.  

The Board has also carefully reviewed the medical evidence of 
record dated between November 1997 and September 13, 2001, 
which was discussed in more detail above.  It acknowledges 
the argument raised in the Joint Motion, namely that the 
Veteran's sporadic employment, frequent homelessness, and 
substantial change in GAF score, as noted in VA medical 
records dated from November 1997 to June 2002, indicate 
occupational and social impairment.  The Joint Motion 
specifically points to the following records dated between 
November 1997 and June 2002 as indicative of the Veteran's 
difficulties in obtaining and maintaining employment and that 
he was often homeless during this period of time: an October 
1998 VA outpatient record; a May 1999 VA medical record; an 
August 2000 VA psychiatry note; an October 2000 progress 
note; a November 2002 progress note; a January 2001 VA 
outpatient record; and a January 2002 VA mental health note.  

While the medical records dated between November 1997 and 
September 12, 2001 can be construed as informal claims for 
increased rating pursuant to 38 C.F.R. § 3.157(b)(1), none of 
them show that the Veteran was entitled to a 100 percent 
schedular rating for schizophrenia as they do not contain 
evidence of total occupational and social impairment due to 
symptoms such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or name.  

Importantly, while the Board acknowledges that the Veteran's 
employment status was episodic during this timeframe and that 
he was unemployed on occasion, he did report working during 
many evaluations.  For example, in February 1998 he had a 
work study position at a library.  In July 1998, it was 
reported that he had been out of school since May and had 
started working at Arby's and would soon be starting to work 
at a Wendy's as well.  He was in jail for failing to pay 
child support from June 1999 to June 2000.  Upon his release, 
in July 2000 he 
worked for approximately one week on a fishing boat to 
Alaska.  Thereafter, in August 2000 it was noted that he was 
working from 5 p.m. until 1 a.m.  In September 2000, he 
reported that he was presently working as a pizza delivery 
man.  In October 2000, he reported quitting his job as a 
pizza delivery man due to becoming "stressed out," but 
indicated that he had a pending job at a radio store and was 
just waiting for the paperwork to be completed.  In December 
2000, the Veteran reported working two separate jobs; one in 
the music department of a book store and the other as a cook 
for a burger place.  He reported that his work was going well 
in January 2001.  In February 2001, he said that his job at 
the book store had ended and he was planning to take some 
computer courses at a college.  It was noted in May 2001 that 
the Veteran was still working, and it was reported at that 
time that he had been working nearly full time in July 2001.  

As noted above, pursuant to the General Rating Formula for 
Mental Disorders, a 100 percent evaluation requires total 
occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9201-9211 (emphasis added).  While there is no question 
that the Veteran was occupationally impaired between November 
1997 and September 12, 2001, in light of the many occasions 
during which he reported having some type of job, it cannot 
be said that he had total occupational impairment during this 
timeframe so as to meet the criteria for a 100 percent 
schedular rating for schizophrenia.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met); compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).

In addition, the GAF scores assigned during the time frame 
were 45, 60, 65 and 70.  See VA treatment records dated 
February 1998, July 1998, May 1999 and August 2000.  A score 
of 45 represents serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 60 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores between 65 and 70 represent some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  See DSM-IV.  
As such, the majority of the GAF scores assigned only 
represent moderate or mild symptoms, which do not more nearly 
approximate the criteria for a 100 percent evaluation.  While 
the Veteran's disability was more serious in October 2000 
when he was assigned a GAF score of 45, there was no 
indication of total social and occupational impairment.  In 
fact, he indicated that he had a pending job at a radio store 
and just two months later in December 2000, he was working 
two separate jobs; one in the 



music department of a book store and the other as a cook for 
a burger place.  He also had a girlfriend.

The Board also acknowledges that following his release from 
prison in June 2000, the Veteran alternately lived at a 
mission or in his car.  There was a suggestion that he slept 
in his car when he arrived at the mission too late.  In 
December 2000, he moved in with his girlfriend.  This does 
not support a finding of total social and occupational 
impairment.  As noted above, the Veteran was employed on many 
occasions during this timeframe and he was able to maintain a 
relationship with his girlfriend.

At this juncture, the Board acknowledges the assertion made 
in the Joint Motion that there is a discrepancy between the 
Board's prior findings in the May 2007 decision that the 
November 1997 to June 2002 treatment records demonstrate that 
the Veteran was employed during this period and the opinion 
provided by the October 2002 VA examiner.  This is especially 
important to acknowledge because the Board has again found 
that the Veteran did manage to attain some level of 
employment during the period of time between November 1997 
and September 12, 2001.  

As noted above, the October 2002 VA examiner stated that the 
Veteran appeared to be severely impaired in the occupational 
realm due to his ongoing psychotic difficulties.  The 
examiner noted that in looking at the Veteran, he clearly 
suffered from chronic mental illness, and it would appear 
likely that this would be fairly readily apparent to a 
potential employer.  The examiner reported that this had 
resulted in the Veteran getting some occasional low-end jobs, 
but he had trouble functioning satisfactorily and continuing 
to work.  It was also the examiner's opinion that the Veteran 
appeared to be unemployable in a competitive workplace for 
vocational purposes, though he was able to obtain episodic 
low-paying jobs for brief periods of time.  The examiner also 
reported that the Veteran had not been able to gain or 
sustain substantially competitive employment in an ongoing 
basis since his discharge from the service.  

The October 2002 VA examiner clearly stated that the Veteran 
had occupational impairment, but then clearly delineated that 
he had been able to obtain some occasional low-end jobs for 
brief periods of time.  This finding does not equate to a 
finding of total occupational impairment, as required to meet 
the criteria for a 100 percent evaluation.  In addition, 
while the examiner also reported that the Veteran had not 
been able to gain or sustain substantially competitive 
employment in an ongoing basis since his discharge from the 
service, the statement also supports a finding that the 
Veteran was not totally impaired in the occupational sense 
because although not ongoing, he was able to find varying 
types of employment.  In essence, the examiner's statements 
support the Board's conclusion that the Veteran was employed 
during the time frame between November 1997 and September 12, 
2001.  

With respect to the Veteran's symptoms during the timeframe 
at issue, he did have occasional trouble with sleep and 
auditory hallucinations.  However, he did not have symptoms 
such as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation or name.  
Rather, he consistently denied suicidal or homicidal 
ideation.  He was described as cooperative and his grooming 
was fair.  He was alert and oriented times three.  His mood 
was good.  His thought process was linear and coherent.  His 
speech was of a regular rate and rhythm.  Insight and 
judgment were fair.  In sum, the Veteran's symptoms do not 
support a finding of total occupational and social 
impairment.  Rather, he consistently reported that things 
were going well, and he was in a relationship with a 
girlfriend.  He stated that his medications helped with his 
mood, sleep, and motivation, as well as keeping his anger and 
auditory hallucinations under control.  As noted above, he 
held several jobs, despite the fact that they were of an 
episodic nature.

In light of the foregoing, September 12, 2001 is the earliest 
effective date that can be established in the instant case 
based on the evidence of record.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, as here, 
further notice as to downstream questions, such as the 
disability rating and effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's VA and private treatment records, to 
include records from the Social Security Administration 
(SSA), have been obtained and he was afforded an appropriate 
VA examination.  The Board does not find that there is any 
outstanding evidence that should be associated with the 
claims folder and, therefore, no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  




For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

An effective date of September 12, 2001 for the award of a 
100 percent schedular rating for schizophrenia is granted, 
subject to regulations governing the award of monetary 
benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


